EXHIBIT April 29, 2008 (publié également en français) For the three months ended March 31, 2008 MANAGEMENT’S DISCUSSION AND ANALYSIS The Management’s Discussion and Analysis (MD&A), dated April 29, 2008, is set out in pages 1 to 22 and should be read in conjunction with the unaudited Consolidated Financial Statements of the Company for the three months ended March 31, 2008; the MD&A for the year ended December31, 2007; the audited Consolidated Financial Statements for the year ended December31,2007, and the Company’s 2007 Annual Information Form (AIF), dated March17,2008. Amounts are in Canadian (Cdn) dollars unless otherwise specified. LEGAL NOTICE – FORWARD-LOOKING INFORMATION This quarterly report contains forward-looking information. You can usually identify this information by such words as "plan," "anticipate," "forecast," "believe," "target," "intend," "expect," "estimate," "budget" or other terms that suggest future outcomes or references to outlooks. Listed below are examples of references to forward-looking information: ·business strategies and goals ·future investment decisions ·outlook (including operational updates and strategic milestones) ·future capital, exploration and other expenditures ·future cash flows ·future resource purchases and sales ·construction and repair activities ·turnarounds at refineries and other facilities ·anticipated refining margins ·future oil and natural gas production levels and the sources of their growth ·project development, and expansion schedules and results ·future exploration activities and results, and dates by which certain areas may be developed or come on-stream ·retail throughputs ·pre-production and operating costs ·reserves and resources estimates ·royalties and taxes payable ·production life-of-field estimates ·natural gas export capacity ·future financing and capital activities (including purchases of Petro-Canada common shares under the Company’s normal course issuer bid (NCIB) program) ·contingent liabilities (including potential exposure to losses related to retail licensee agreements) ·environmental matters ·future regulatory approvals ·expected rates of return Such forward-looking information is subject to known and unknown risks and uncertainties. Other factors may cause actual results, levels of activity and achievements to differ materially from those expressed or implied by such information. Such factors include, but are not limited to: ·industry capacity ·imprecise reserves estimates of recoverable quantities of oil, natural gas and liquids from resource plays, and other sources not currently classified as reserves ·the effects of weather and climate conditions ·the results of exploration and development drilling, and related activities ·the ability of suppliers to meet commitments ·decisions or approvals from administrative tribunals ·risks associated with domestic and international oil and natural gas operations ·general economic, market and business conditions ·competitive action by other companies ·fluctuations in oil and natural gas prices ·refining and marketing margins ·the ability to produce and transport crude oil and natural gas to markets ·fluctuations in interest rates and foreign currency exchange rates ·actions by governmental authorities (including changes in taxes, royalty rates and resource-use strategies) ·changes in environmental and other regulations ·international political events ·nature and scope of actions by stakeholders and/or the general public Many of these and other similar factors are beyond the control of Petro-Canada.
